Citation Nr: 1230032	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left (major) shoulder degenerative joint disease (DJD) prior to March 14, 2006 and 20 percent therefrom. 

2.   Entitlement to an initial rating in excess of 10% for right shoulder DJD prior to March 14, 2006, and 20 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from July 1981 to August 2004. 

This appeal to the Board of Veterans Appeals (Board) originally arose from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO granted service connection for degenerative joint disease of the left (major) and right shoulders; each shoulder was assigned an initial 10 percent disability rating, effective from September 1, 2004--the date following the Veteran's discharge from military service. The Veteran appealed the RO's assignment of initial 10 percent disability ratings assigned to the service-connected DJD of the left and right shoulders to the Board.  Jurisdiction of the appeal currently resides with the Wichita, Kansas RO.

In May 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge sitting at the Board's offices in Washington, D.C.  A copy of the hearing transcript has been associated with the claims files. 

By an April 2008 rating action, the RO granted initial 20 percent disability ratings for DJD of the left and right shoulders, effective from March 14, 2006--the date of a private treatment report showing an increase in severity of these disabilities.  Since the RO did not assign the maximum disability ratings possible to the service-connected DJD of the left and right shoulders, an appeal for higher initial evaluations for these disabilities remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

By an October 2008 decision, the Board denied initial ratings in excess of 10% each for left and right shoulder DJD prior to March 2006, and ratings in excess of 20% therefrom.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  By an April 2010 Order, the Court vacated the Board's October 2008 decision, and remanded the matters to the Board for compliance with instructions contained in an April 2010 Joint Motion for Remand of the appellant and the VA Secretary.  In its April 2010 Order, the Court noted that the Veteran's symptoms of upper extremity paresthesias, as noted on April 2004 and March 2008 VA examinations and an October 2005 evaluation by C. S., M. D., might be symptoms of a neurological disability in addition to his service-connected bilateral shoulder disability.  Thus, in February 2011, the Board remanded the Veteran's initial evaluation claims to the RO in compliance with the Court's April 2010 Order.  Specifically, to have a VA physician examine the Veteran to determine if any neurological symptoms of the upper extremity were part-and-parcel of the service-connected DJD of the left and right shoulders.  A VA adult nurse practitioner (ANP) examined the Veteran in April 2011.  A copy of the April 2011 VA examination report has been associated with the claims files.  The appeal has returned to the Board for further consideration. 

In June 2012, the Board received from the Veteran's representative additional private medical evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case

The Veteran seeks initial ratings in excess of 10 percent for DJD of the left and right shoulders prior to March 14, 2006, and 20 percent therefrom.  In February 2011, the Board remanded the Veteran's initial evaluation claims to the RO in compliance with the Court's April 2010 Order.  Specifically, to have a VA physician examine the Veteran to determine if any neurological symptoms of the upper extremity were part-and-parcel of the service-connected DJD of the left and right shoulders.  A VA neurology examination of the Veteran was performed by an adult nurse practitioner (ANP) in April 2011. 

After a physical evaluation of the Veteran's upper extremities in April 2011, a VA ANP diagnosed him with bilateral carpal tunnel syndrome and bilateral ulnar sensory neuropathy.  The VA ANP opined that she could not resolve the issue of whether the bilateral carpal tunnel syndrome and bilateral ulnar sensory neuropathy were due to or a result of the service-connected DJD of the left and right shoulders without resort to mere speculation.  She reasoned that shoulder DJD was not likely a cause of bilateral carpal tunnel syndrome and that the two conditions were generally not connected.  The VA ANP indicated that the cause of the bilateral ulnar sensory neuropathy remained in question.  (See April 2011 VA examination report).  The Board finds the ANP's April 2011 opinion with regards to the diagnosis of bilateral ulnar sensory neuropathy to be inadequate.  

Although the VA ANP determined that the Veteran's bilateral carpal tunnel syndrome was not etiologically related to the Veteran's DJD of the left and right shoulders as the two conditions were generally not connected, she did not provide an opinion as to whether his bilateral ulnar sensory neuropathy was caused by the above-cited service connected disabilities.  The April 2011 VANP simply concluded that the cause of the Veteran's bilateral ulnar sensory neuropathy remained "in question".  She provided no rationale for this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Jones v. Shinseki, 23 Vet. App. 382   (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.).  As the April 2011 VA ANP failed to provide the reasons why an opinion could not be provided with respect to the diagnosed bilateral ulnar sensory neuropathy, this report, as with respect to this diagnosis, is accorded no probative value.  Accordingly, the Board finds that a remand is required to have the Veteran reexamined by a VA neurologist to determine whether his diagnosed bilateral ulnar sensory neuropathy is part-and-parcel of the service-connected DJD of the left and right shoulders. 

In addition, since the April 2011 VA neurology examination of the Veteran, he submitted private treatment reports, reflecting that the orthopedic component of his service-connected DJD of the left and right shoulders had increased in severity.  In this regard, a May 2012 orthopedic consultation report reflects that the Veteran had active flexion and abduction of both shoulders to 80 and 60 degrees, respectively.  With internal rotation, the Veteran was only able to reach his buttocks.  External rotation of the shoulders was to 30 degrees.  The examiner's assessment was that the Vetera had severe end-stage bilateral glenohumeral and acromiclavicular joint osteoarhritis with associated poor range of motion of the shoulders.  The Veteran was considered a candidate for a total shoulder replacement.   Thus, this matter must be remanded in order to provide the Veteran with a contemporaneous VA orthopedic examination to assess the current nature, extent, and severity of the orthopedic component of his service-connected DJD of the left and right shoulders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination by a neurologist to determine the etiology of any current neurological impairment, to include but not limited to, bilateral ulnar sensory neuropathy diagnosed by VA in April 2011, that is attributable to the service-connected DJD of the left and right shoulders. 
   
[Note: the RO must arrange for an examination by someone other than the examiner who conducted the April 2011 VA neurology examination of the Veteran]. 
   
The claims files should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted. The examiner should conduct any necessary tests. 
   
With respect to the Veteran's DJD of the left and right shoulders discuss whether and to what extent the Veteran has neurological impairment, to include but not limited to, bilateral ulnar sensory neuropathy diagnosed by VA in April 2011, that is secondary to the service-connected DJD of the left and right shoulders.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral ulnar sensory neuropathy is: (i) part-and-parcel of the service-connected DJD of the left and right shoulders, or (ii) represents a separate and distinct neurological disability that was caused or aggravated by the service-connected DJD of either shoulder.  
   
If the neurologist determines that any neurologic impairment, such as the diagnosed bilateral ulnar sensory neuropathy, was caused or aggravated by the service-connected DJD of either shoulder, the neurologist must identify all affected nerves and describe the severity of the impairment as mild, moderate, or severe.
   
If no neurologic impairment is found as secondary to the service-connected DJD of either shoulder, the neurologist must discuss the significance of diagnoses of record of bilateral carpal tunnel syndrome and bilateral ulnar sensory neuropathy provided by an April 2011 VA ANP, and indicate why these diagnoses and findings establish or do not establish the presence of neurologic impairment; 

A rationale for the opinions expressed must be 
provided.  If an opinion cannot be expressed without resort to speculation, the neurologist must discuss why such is the case and whether additional evidence would enable the examiner to provide the requested opinion.  Jones, supra. 

2.  Once the foregoing development has been completed, the RO/AMC shall schedule the Veteran for a VA orthopedic examination in order to determine the precise nature and severity of his DJD of the left and right shoulders.  The claims files must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected DJD of the left and right shoulders. 

The examiner should specifically state whether there is malunion, nonunion, or dislocation of the clavicle or scapula, and should report whether there is any loose movement of the shoulder. 

The examiner should note whether there is any evidence of impairment of the humerus (i.e., malunion of the left and right humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)). 

Additionally, the examiner should provide the ranges of motion of the Veteran's left and right shoulders in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left and right shoulders-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left and right shoulders are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function of either shoulder, this fact must be noted in the report. 

The examiner should also note whether there is any limitation of motion of the left and/or right arm, specifically reporting whether such motion stops: (1) at the shoulder level, (2) midway between the side and the shoulder level, or (3) 25 degrees from the side. 

Additionally, the examiner should note whether the Veteran has ankylosis of the scapulohumeral articulation of either shoulder (i.e., where the scapula and humerus move as one piece).  In this regard, the examiner must indicate whether the Veteran has: (1) favorable ankylosis of either shoulder with abduction limited to 60 degrees (i.e., he can reach his mouth and head); (2) intermediate ankylosis of either shoulder between favorable and unfavorable ankylosis; or (3) unfavorable ankylosis of either shoulder with abduction limited to 25 degrees from the side. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.  In doing so, the examiner should reconcile his/her findings and opinions with the other medical evidence of record, to specifically include findings from a May 2012 private treatment report, reflecting that the Veteran had abduction and flexion of both shoulders to 60 and 80 degrees, respectively.  

A rationale for the opinions expressed must be provided.  If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether additional evidence would enable the examiner to provide the requested opinion.  Jones, supra.

3.  Review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, it should be returned to the examiner for completion of the inquiry. 

4.  Finally, re-adjudicate the initial evaluation claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that addresses all the evidence received since issuance of a May 2012 SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


